DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a system comprising a damper.
II. Claims 15-21, drawn to a method of operating a system.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice a process in which no actuated change of angular position occurs.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent 
subject matter;(b) the inventions require a different field of search (for example, searching different 
classes/subclasses or electronic resources, or employing different search queries);(c) the prior art applicable to one invention would not likely be applicable to another invention;(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 
U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Collin Fowler on 10/19/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-21 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the base” in line 5. This limitation lacks antecedent basis, and it is unclear if it is intended to refer to a previously introduced claim element, or to establish a distinct claim element. Claims 10-14 are also rejected based on their dependence from claim 9.
Claim 13 recites “the current loading force”. This limitation lacks antecedent basis, and it is unclear if it is intended to refer to a previously introduced claim element, or to establish a distinct claim element. 

Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2019/0072150 to Kull. The subject matter relied upon in Kull finds support in provisional application 62/555,327, filed 9/7/2017. Supporting information regarding physical properties is provided by US PGPub 2013/0217524 to Antchak.
Regarding claims 1-3, and 5-8, Kull teaches a system comprising
a positionable device (PV array of ¶0044)
a damper 100 coupled to the positionable device (“the damper can be mounted such that one attachment point 210 is attached to a torque arm that rotates with the longitudinal beam and a second attachment point 220 that is attached to a non-rotating support member”).
Kull teaches that the force applied by the damper is variable depending upon the speed of movement of the device, where the speed of movement is increased or decreased by the current loading force of wind on the positionable device (¶0003-0006, 0040). While Kull does not specifically teach that the damping ratio is variable, a skilled artisan would understand that such a variation in damping force is related to a  change in damping ratio (¶0070 of Antchak).
Per claim 2, Kull teaches the limitations of claim 1. The positionable device is a photovoltaic module (Ibid.).
Per claim 3, Kull teaches the limitations of claim 1. As reasoned above, a skilled artisan would understand that the damping ratio increases with the damping force, which increases in response to an increased current loading force (Ibid.). 
Per claim 5, Kull teaches the limitations of claim 3. The damper further comprises a piston 150/350 (Figs. 1, 2) driven by the current loading force on the positionable device (¶0032-0035) and including a variable vent size based on the current loading force (the on either side of element 340 available for flow of fluid 410 in Figs. 3, 4, changes as a function of amount of force from the wind on the device, ¶0038-0040), and a piston chamber 190 including a fluid that resists motion of the piston, wherein the fluid is displaced in response to movement of the piston via a vent having the variable vent size (¶0032).
Per claim 6, Kull teaches the limitations of claim 5. A skilled artisan would understand that the direction of motion of the fluid (as shown by 410 in Fig. 3A) depends on the direction of the current loading force applied to the positionable device (related to 420 of Fig. 3A). The increase or decrease of the variable vent size depends on the direction of deflection of element 320. As illustrated in Fig. 3A, the direction of the motion of the fluid deflects 320 so that the variable vent size increases. However, a skilled artisan would understand that a direction of current loading force applied to the positionable device in the opposite direction as that illustrated in Fig. 3A would result in a direction of 320 in the opposite direction, and a corresponding decrease in the variable vent size.
Per claim 7, Kull teaches the limitations of claim 1. The damper cannot exceed a compressed position or an extended position (¶0035). A skilled artisan would understand that the damper would be locked against movement when a current loading force is further applied in a direction of the compressed position or the extended position. Further, Kull teaches that the damper is designed to impart a selected maximum damping force so as not to damage the positionable device. Therefore a maximum damping force applied at the extremes of movement of the damper corresponds to a certain current loading force which causes a damping ratio that fully locks movement of the damper.
Per claim 8, Kull teaches the limitations of claim 1. Kull teaches that the system comprises the damper coupled to a longitudinal beam, to which the positionable device is also coupled (¶0044). While the embodiment disclosed in that particular passage does not discuss an actuator configured to position the positionable device, a skilled artisan would at once envisage a system with such an actuator based on the discussion of the system in other parts of the reference (¶0003: “ Such an array can include a motor driving a rotating beam to which the PVs are attached.”). MPEP §2131.02.III.
A skilled artisan would understand that the actuator is capable of providing a low current loading force, as compared to a high current loading force from wind buffeting, to track the sun (¶0004, 0005). As reasoned previously, a low current loading force corresponds to a low damping ratio of the damper. 
Regarding claims 9, 10, and 12-14, Kull teaches a system comprising
a photovoltaic module (¶0044)
a mount (“longitudinal beam that is capable of rotating”) supporting the photovoltaic module
an actuator configured to set an angular position of the photovoltaic module (while the embodiment disclosed in that particular passage does not discuss an actuator, a skilled artisan would at once envisage a system with such an actuator based on the discussion of the system in other parts of the reference; ¶0003: “ Such an array can include a motor driving a rotating beam to which the PVs are attached.”; MPEP §2131.02.III) relative to a base (“non-rotating support member”)
a damper 100 coupled to the photovoltaic module (through mutual connection to the longitudinal beam) and resisting angular position adjustment of the photovoltaic module (¶00040).
Kull teaches that the force applied by the damper is variable depending upon the speed of movement of the device, where the speed of movement is increased or decreased by the current loading condition (force) of wind on the positionable device (¶0003-0006, 0040). While Kull does not specifically teach that the damping ratio is variable, a skilled artisan would understand that such a variation in damping force is related to a  change in damping ratio (¶0070 of Antchak).
Per claim 10, Kull teaches the limitations of claim 9. As reasoned above, a skilled artisan would understand that the damping ratio increases with the damping force, which increases in response to an increased current loading condition (Ibid.). 
Per claim 12, Kull teaches the limitations of claim 10. The damper further comprises a piston 150/350 (Figs. 1, 2) driven by the current loading condition on the photovoltaic module (¶0032-0035) and including a variable vent size based on the current loading condition (the on either side of element 340 available for flow of fluid 410 in Figs. 3, 4, changes as a function of amount of force from the wind on the device, ¶0038-0040), and a piston chamber 190 including a fluid that resists motion of the piston, wherein the fluid is displaced in response to movement of the piston via a vent having the variable vent size (¶0032).
Per claim 13, Kull teaches the limitations of claim 12. A skilled artisan would understand that the direction of motion of the fluid (as shown by 410 in Fig. 3A) depends on the direction of the current loading force/condition applied to the positionable device (related to 420 of Fig. 3A). The increase or decrease of the variable vent size depends on the direction of deflection of element 320. As illustrated in Fig. 3A, the direction of the motion of the fluid deflects 320 so that the variable vent size increases. However, a skilled artisan would understand that a direction of current loading force applied to the positionable device in the opposite direction as that illustrated in Fig. 3A would result in a direction of 320 in the opposite direction, and a corresponding decrease in the variable vent size.
Per claim 14, Kull teaches the limitations of claim 9. The damper cannot exceed a compressed position or an extended position (¶0035). A skilled artisan would understand that the damper would be locked against movement when a current loading force is further applied in a direction of the compressed position or the extended position. Further, Kull teaches that the damper is designed to impart a selected maximum damping force so as not to damage the positionable device. Therefore a maximum damping force applied at the extremes of movement of the damper corresponds to a certain current loading condition which causes a damping ratio that fully locks movement of the damper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kull as applied to claim  3 above, and further in view of US PGPub 2012/0174962 to Koningstein.
Regarding claim 4, Kull teaches the limitations of claim 3. The damper further comprises a piston 150/350 (Figs. 1, 2) driven by the current loading force on the positionable device (¶0032-0035) and a piston chamber 190 including a fluid that resists motion of the piston (¶0038-0040). The fluid is one of air, compressed gas, oil, or any other suitable medium (¶0032), but is not taught as a non-Newtonian fluid. Koningstein teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a non-Newtonian fluid as the fluid because it would have merely required the choice of a known material for its art-recognized purpose (¶0073). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). Such a fluid would necessarily increase in viscosity relative to the current loading force driving the piston. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kull as applied to claim 10 above, and further in view of Koningstein.
Regarding claim 11, Kull teaches the limitations of claim 10. The damper further comprises a piston 150/350 (Figs. 1, 2) driven by the current loading condition on the photovoltaic module (¶0032-0035) and a piston chamber 190 including a fluid that resists motion of the piston (¶0038-0040). The fluid is one of air, compressed gas, oil, or any other suitable medium (¶0032), but is not taught as a non-Newtonian fluid. Koningstein teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a non-Newtonian fluid as the fluid because it would have merely required the choice of a known material for its art-recognized purpose (¶0073). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). Such a fluid would necessarily increase in viscosity relative to the current loading condition driving the piston. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, and 12-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,630,231. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘231 claim 2 anticipates all of the structure of those claims, and as such the structure is expected to be capable of performing any intended use also found in the instant claims.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 1-3, 5-10, and 12-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,903,782. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘782 claim 15 anticipates all of the structure of those claims, and as such the structure is expected to be capable of performing any intended use also found in the instant claims.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 1-3, 5-10, and 12-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/144,479 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘479 claim 14 anticipates all of the structure of those claims, and as such the structure is expected to be capable of performing any intended use also found in the instant claims.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 13 of copending Application No. 17/308,001 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
‘001 claim 13 anticipates all of the structure of claims 1-3, 5-10, and 12-14 ,
‘001 claim 11 anticipates all of the structure of claims 4 and 11,
and as such the structure is expected to be capable of performing any intended use also found in the instant claims.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/Primary Examiner, Art Unit 1726